Exhibit 10.1

 

[g403311kai001.jpg]

 

PERSONAL AND CONFIDENTIAL

 

October 19, 2018

 

Mr. Michael D. Adasczik

 

Dear Michael:

 

It is with great pleasure we extend to you an offer to join B&G Foods, Inc.
(“B&G Foods” or the “Company”) on the terms and conditions set forth in this
letter.  At B&G Foods, we love food and bringing our family of brands to our
consumers and their families. We have fire in our bellies, are energized by new
challenges and pursue excellence in everything we do. We believe in teamwork,
have a common desire to be part of something big, and share a commitment to stay
humble amidst exponential growth.  We’re building this company brick by brick
and we want you to be a part of it.

 

Commencement Date:

 

Your employment is expected to commence in November 2018 on a date to be
mutually agreed between you and the Company.

 

 

 

Title:

 

Vice President of Finance and Chief Accounting Officer.

 

 

 

Reporting:

 

You will report to the Executive Vice President of Finance and Chief Financial
Officer.

 

 

 

Location:

 

Parsippany, NJ (Corporate Headquarters).

 

 

 

Base Salary:

 

Your annual base salary will be $310,000 and paid in equal installments
consistent with the Company’s payroll payment schedule for employees of the
Company. B&G Foods conducts annual salary reviews, and at its sole discretion
may grant an increase based upon factors such as effective job performance,
compensation surveys, and other relevant criteria. Annual salary increases are
effective on a common date in March following the end of the most recent
performance year. However, given your expected commencement date late in 2018,
you will become eligible for your first annual salary increase in March 2020.

 

 

 

Annual Bonus Plan:

 

Your eligibility for an annual cash bonus award and the amount of any such award
are completely within the discretion of B&G Foods’ Compensation Committee. In
your position, you will have a target bonus opportunity of 40% of your base
salary and a maximum bonus opportunity of 80% of your base salary based upon the
Company’s achievement of performance goals and your achievement of specific
individual objectives set by your manager and you. It is our practice to prorate
any bonus earned based on the portion of such performance period you have been
employed by B&G Foods. You must be an active employee of B&G Foods on payroll at
the end of the applicable performance period and at the time any earned bonus is
paid in February or March following the completion of the performance period.
Eligibility for participation in B&G Foods’ annual bonus plan is not a guarantee
or assurance of receipt of any annual cash incentive award.

 

Quality Foods Since 1889

 

--------------------------------------------------------------------------------



 

Mr. Michael D. Adasczik

October 19, 2018

Page 2

 

Long-Term Incentive Awards:

 

You will be eligible to participate in the Company’s long-term incentive award
(“LTIA”) program, as shall be adopted and/or modified from time to time by the
Compensation Committee. It is currently contemplated that the LTIAs will be a
combination of performance shares and stock options. You will be eligible to
earn LTIAs calculated as a percentage of your base salary on the grant date of
such LTIAs. Eligibility for participation in B&G Foods’ LTIA program is not a
guarantee or assurance of receipt of any performance shares or stock options.

 

Performance Shares. Each year, at the discretion of the Compensation Committee,
you will be eligible for performance share LTIAs (based upon three year company
performance). The percentages of base salary that you are eligible to earn in
accordance with performance share LTIAs range from 7.5% at “Threshold” to 15.0%
at “Target” to 30.0% at “Maximum,” as such terms are defined in the performance
share LTIAs. Shares will be issued with respect to performance share LTIAs only
if B&G Foods satisfies certain performance goals, the satisfaction of which will
be determined by the Compensation Committee after the end of the applicable
three-year performance period. The expected date of your grant for the 2019 to
2021 performance period is March 2019. Performance share LTIAs are payable not
later than the 15th day of the third month following the end of the final fiscal
year of the applicable performance period. The payment of performance shares, if
earned, for the 2019 to 2021 performance period would be made by March 15, 2022.

 

Stock Options. Each year, at the discretion of the Compensation Committee, you
will be eligible to receive stock options equivalent on the grant date to 5.0%
of your base salary. It is contemplated that your first option grant will be in
March 2019 and that each option grant will cliff vest after three years.

 

 

 

Car Allowance:

 

You will receive a car allowance of $10,000 per year, less applicable tax
withholdings, paid in equal installments consistent with the Company’s payroll
payment schedule.

 

 

 

Cell Phone Allowance:

 

You will receive a cell phone allowance of $600 per year, less applicable tax
withholdings, paid in equal installments consistent with the Company’s payroll
payment schedule.

 

 

 

401(k) Plan:

 

You will be eligible to participate in the B&G Foods 401(k) Savings and
Investment Plan the first pay period following 90 days of employment. You will
be automatically enrolled in the plan in the first pay period that occurs 30
days after you satisfy eligibility requirements unless you elect otherwise.
Additional details, including deferral rates, employer match, investment
options, and opt out options will be provided to you in advance of your
eligibility date.

 

 

 

Defined Benefit Pension Plan:

 

You will be eligible to participate in the B&G Foods Pension Plan after one year
of service.

 

 

 

Vacation and Other Paid Time Off:

 

Our vacation year is the calendar year. You will receive 20 days of paid
vacation per year. Unused vacation days are forfeited at year end and do not
carry over to the next year. In addition, you are eligible for 10 days of sick
time. During 2018, the number of vacation days and sick time will be prorated
based on the portion of the calendar year you have been employed by B&G Foods.
You will also be eligible for paid holidays. Please see the Company’s employee
guide for our annual holiday calendar.

 

--------------------------------------------------------------------------------



 

Mr. Michael D. Adasczik

October 19, 2018

Page 3

 

Medical and Other Benefits

 

You will be eligible to participate in the same benefit programs, and medical,
dental, vision, prescription, life and disability coverages (as in effect from
time to time and on terms and conditions consistent with those) provided to the
Company’s other similarly situated employees.

 

 

 

Documentation:

 

Upon commencement of your employment, you will be required to
provide appropriate documents as defined by the U.S. Department of Homeland
Security/U.S. Citizenship and Immigration Services to verify that you are
authorized to work in the United Sates.  You will also be required to complete
the appropriate tax withholding forms.

 

 

 

No Conflicting Agreements; Other Restrictions:

 

You have advised us that you are not a party to or restricted by an agreement
with a previous employer that would interfere with or impair in any way your
ability to perform the duties of your position with B&G Foods. Based on that
representation, we have extended this offer of employment to you. Further you
agree that you will not bring any documents or information with you from any of
your prior employers that contain confidential, proprietary or trade secret
information, and it is a condition of your employment with B&G Foods that you
refrain from using or disclosing any confidential, proprietary or trade secret
information of any previous employer in the course of your employment with B&G
Foods. If any previous employer asserts a claim that you have committed a breach
of any contractual or other material duty to such previous employer, B&G Foods
may immediately terminate your employment. In the event of such a claim, B&G
Foods is not obligated to indemnify you for any damages or to provide a defense
against such claims.

 

 

 

Non-Competition; Confidentiality; Other Restrictive Covenants:

 

As a condition of employment, you will be required to sign the enclosed
confidentiality, proprietary rights and restrictive covenants agreement.

 

 

 

Not an Employment Agreement; Contingencies

 

This offer letter is an offer of employment and not an employment contract. The
employment relationship between the Company and you is at-will. This means that
the employment relationship: (1) is terminable at the will of either party,
(2) is terminable with or without cause, and (3) is terminable without prior
notice. Notwithstanding any contrary statements contained herein, B&G Foods
remains free to change wages and all other working conditions, including
benefits and contribution levels, without having to consult you and without your
agreement.

 

The offer and terms of employment are subject to, among other things:

 

(1)             confirmation that you are not a party to any non-compete,
non-solicit, or restrictive-covenant agreement that would interfere with or
restrict your ability to perform duties for the Company and that you have
provided the Company with any non-confidential sections of such agreements;

 

(2)             successful completion of a drug test, background check, and
verification of your ability to work in the United States; and

 

(3)             our receipt of the enclosed confidentiality, proprietary rights
and restrictive covenants agreement signed by you.

 

--------------------------------------------------------------------------------



 

Mr. Michael D. Adasczik

October 19, 2018

Page 4

 

It is our sincere hope that you will accept our employment offer. We are
confident that you will find your experience with B&G Foods to be personally and
professionally rewarding. We look forward to hearing from you.  To confirm your
acceptance of our offer, please sign below and return by October 26, 2018. 
Please know that by doing so, you acknowledge that you understand your
employment will be at-will.

 

Sincerely,

 

 

 

 

 

/s/ Eric H. Hart

 

 

Eric H. Hart

 

 

Executive Vice President of Human Resources and Chief Human Resources Officer

 

 

 

 

 

 

 

 

Accepted:

 

 

 

 

 

 

 

 

/s/ Michael D. Adasczik

 

Date:

10/19/18

Michael D. Adasczik

 

 

 

--------------------------------------------------------------------------------